Case 8:94-cr-00220-SCB-MAP Document 3084 Filed 04/15/21 Page 1 of 1 PageID 29828




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

  UNITED STATES OF AMERICA


  -vs-                                                     Case No. 8:94-cr-220-SCB-MAP


  RONALD CARL WESTENDORF

                                    CLERK’S MINUTES
                                 Proceeding: Status Conference
                                        Courtroom 12B

  Judge: Christopher P. Tuite, U.S. Magistrate Judge               Date: April 15, 2021
  Deputy Clerk: Ashley Sanders                                     Time: 9:06 AM
  USPO: none                                                       Recess: 9:11 AM
  Court Reporter: Digital                                          Total Time: 5 min
  Interpreter: none


  Counsel for USA: Jackson Boggs, AUSA
  Counsel for Defendant: Sylvia Irvin, AFPD


  Court calls case and counsel enters appearances.

  Attorney Irvin agrees with the court that the Defendant’s appearance is no required.

  Probations office has been unable to locate the victim and witness in this case and therefore
  the United States does not believe it can move forward with the allegations contained in the
  petition. The United States intends to dismiss the allegation in the petition.

  A motion to dismiss should be filed by the Government if they wish to dismiss the petition.

  Status conference set for Friday, April 23 at 9:00 AM. Defendant’s appearance is required.
  Hearing will be cancelled upon filing of a motion to dismiss.

  Recess.
